            Case 1:20-cv-03542-JMF Document 20 Filed 05/29/20 Page 1 of 2




May 29, 2020


VIA ECF

Hon. Jesse M. Furman
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
Courtroom 1105
New York, NY 10007

Re:       Ide v. British Airways, PLC (UK), No. 1:20-cv-03542-JMF
          Joint Request for Extension of Time and Approval of Proposed Schedule

Dear Judge Furman:

The parties in the above-referenced matter respectfully submit this joint letter motion to set a
schedule for the plaintiff to file an amended complaint, defendant British Airways Plc (“BA”) to
respond, and subsequent briefing.

As an initial matter, the plaintiff filed an affidavit of service with the Court on May 27, 2020,
which asserts that the plaintiff’s counsel attempted to effect service on BA through CT Corp. on
May 13, 2020. If that service were proper, BA’s deadline to answer, move, or otherwise respond
to the complaint would be June 3, 2020. BA submits that such service of process was not
effective, but rather than bringing that dispute to the Court, the parties have agreed that BA will
waive its objection to the validity of service, subject to the parties’ agreement upon a briefing
schedule. Having reached such agreement, BA has waived any objection to service and agreed
that service is complete. Moreover, the plaintiff has indicated that she intends to amend the
complaint, rendering a response to the present one unnecessary.

As a result, the parties respectfully jointly propose the following schedule:

         June 19: The plaintiff will file an Amended Complaint;
         July 24: BA will answer, move, or otherwise respond;
         August 21: The plaintiff will file an Opposition should BA file a motion to dismiss; and
         September 16: BA will file its Reply Brief.

This is the first request for a postponement or extension of any deadline in this case.
         Case 1:20-cv-03542-JMF Document 20 Filed 05/29/20 Page 2 of 2




Hon. Jesse M. Furman
May 29, 2020
Page Two


Thank you for your consideration of this request.

Respectfully submitted,

/s/ E. Michelle Drake                           /s/ Keara M. Gordon
E. Michelle Drake                               Keara M. Gordon
Berger Montague PC                              Colleen Carey Gulliver
43 SE Main Street, Suite 505                    DLA Piper LLP (US)
Minneapolis, MN 55414                           1251 Avenue of the Americas
Telephone: (612) 594-5933                       New York, NY 10020
Facsimile: (612) 584-4470                       Telephone: (212) 335-4500
emdrake@bm.net                                  Facsimile: (212) 335-4501
Counsel for Plaintiff                           keara.gordon@dlapiper.com
                                                colleen.gulliver@dlapiper.com
                                                Counsel for Defendant
